Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 1 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 2 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 3 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 4 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 5 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 6 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 7 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 8 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 9 of 21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 10 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 11 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 12 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 13 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 14 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 15 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 16 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 17 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 18 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 19 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 20 of
                                         21
Case 18-13027-t11   Doc 165-4   Filed 04/18/19   Entered 04/18/19 15:39:52 Page 21 of
                                         21
